DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they do not clearly show all details of the invention. The drawings supplied appear to be fuzzy, obscuring details of the invention such as the particulars of the mechanism shown in fig. 2c.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: Impact element in claim 1 (and claims depending from claim 1), resetting element in claim 3 (and claims depending from claim 3), and actuating element in claim 5 (and claims depending from claim 5).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "laterally" in claim 8 is a relative term which renders the claim indefinite.  The term "laterally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim fails to recite what the operator control surface is being mounted laterally to.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “filter pockets that are formed conically” in claim 13 is used by the claim to mean “a pleated filter with pockets having a triangular cross-section,” while the accepted meaning is “filter pockets formed in the shape of a cone” The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nemetz et al. (U.S. Patent Publication No. 20180199794), hereinafter Nemetz in view of Grey et al. (U.S. Patent No. 6949130), hereinafter Grey.
Regarding claim 1, Nemetz teaches a dust extraction device for a hand-held power tool (dust extractor, see paragraph [0028]), comprising: a housing (main housing 22); a mechanical interface configured to releasably connect the dust extraction device to the hand-held power tool (latch attaching dust extractor to motor housing, see paragraph [0031]); a filter unit (filter 102); and a dust-collecting chamber connected to the filter unit (dust collection box 36).

However, Grey teaches a dust and dirt separator including a filter-cleaning unit (striker assembly 70) including an impact element mounted moveably in and/or on the housing of the dust extraction device (plunger type striker mechanism biased into contact with protrusion 71, see Grey col. 4 lines 13-22), the impact element configured to act directly upon the filter unit with an impact-like force (plunger-type striker mechanism is lifted away and released to strike the filter unit, see Grey col. 4 lines 13-22).
It would be obvious to a person having ordinary skill in the art to combine the teachings of Grey with the device of Nemetz, as doing so would provide a simple and effective mechanism for dislodging dust from a filter element (see Grey col. 1, lines 55-58).
Regarding claim 2, Nemetz in view of Grey teaches the dust extraction device according to claim 1, wherein the filter-cleaning unit, lies against the filter unit (see Grey fig. 1).
Regarding claim 3, Nemetz in view of Grey teaches the dust extraction device according to claim 1, wherein the filter-cleaning unit comprises a resetting element that acts upon the impact element with a force in a direction toward the filter unit (plunger type striker mechanism biased by spring into contact with protrusion 71, see Grey col. 4 lines 13-22). 
Regarding claim 4, Nemetz in view of Grey teaches the dust extraction device according to claim 3, wherein the impact element is arranged between the filter unit and the resetting element. It would be obvious to a person of ordinary skill in the art to design the geometry of a plunger type impact device such that the impact element would be between the spring and the protrusion that it strikes, as such a design would be 

claim 5, Nemetz in view of Grey teaches the dust extraction device according to claim 1, wherein the filter-cleaning unit comprises an actuating element that is mechanically coupled to the impact element (actuation member, see Grey col. 4 lines 13-22).
Regarding claim 7, Nemetz in view of Grey teaches the dust extraction device according to claim 5, and additionally teaches that the actuating element is configured for manual actuation (see Grey col. 4 lines 13-22). It does not teach that the device has an operator control surface, but including such a surface in a manually actuated filter device would be obvious to a person having ordinary skill in the art, as manual activation by an operator requires the presence of some means for the operator to manually activate the device, such as an operator control surface. 
Regarding claim 8, Nemetz in view of Grey teaches the dust extraction device according to claim 7, it additionally teaches that the operator control surface is arranged laterally (see Grey fig. 2 showing impact device with all parts arranged laterally to each other in at least one dimension).
Regarding claim 9, Nemetz in view of Grey teaches the dust extraction device according to claim 1, but does not teach that the impact element has at least one air transport channel. However, the use of such channels is generally known to mitigate air resistance that would otherwise impair the use of a flat surface to be swung and impact another surface, such as with a carpet beater or flyswatter. It would have been obvious to a person having ordinary skill in the art to provide such channels, as doing so would reduce the necessary force required to produce a specific cleaning impact on the filter.
Regarding claim 10, Nemetz in view of Grey teaches the dust extraction device according to claim 5, wherein the actuating element is configured to be automatically actuated (see Grey col. 4 lines 13-22).
Regarding claim 11, Nemetz in view of Grey teaches the dust extraction device according to claim 10,  and additionally teaches a device capable of being configured such that the actuating element is configured such that the automatic actuation of the actuating element occurs while the dust 
Regarding claim 12, Nemetz in view of Grey teaches the dust extraction device according to claim 1, wherein the filter unit comprises a filter frame configured to connect to the dust-collecting chamber (frame 1040, see Nemetz paragraph [0035]).
Regarding claim 13, Nemetz in view of Grey teaches the dust extraction device according to claim 1, wherein the filter unit comprises a filter element, which includes filter pockets that are formed conically (filter 102 comprises pleated filter paper, see Nemetz paragraph [0035]).
Regarding claim 14, Nemetz in view of Grey teaches the dust extraction device according to claim 1, wherein: the filter unit comprises an elastic sealing element arranged between the filter unit and at least one of the dust-collecting chamber and the housing of the dust extraction device (Rectangular rubber seal 1036), 	and the sealing element is compressed in a mounted state of the filter unit (Nemetz teaches that the seal is mounted so that no air can pass between the frame and the seal, see Nemetz paragraph [0035]). It would be obvious to a person having ordinary skill in the art to compress the seal so as to achieve an air-tight relationship between the frame and the seal as required by Nemetz. It is generally known in the art that providing a rubber seal in an uncompressed state may allow air to pass through.
Regarding claim 15, Nemetz in view of Grey teaches the dust extraction device according to claim 14, wherein: the filter unit comprises a filter frame configured to connect to the dust-collecting chamber (filter frame 1040), and the sealing element and the filter frame are formed in one piece (see Nemetz fig. 6b).
	
claim 16, Nemetz in view of Grey teaches the dust extraction device according to claim 2, wherein the impact element of the filter-cleaning unit lies against a filter element of the filter unit (impact element shown resting directly on impact point 71, which is part of the filter element, see Grey fig. 4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nemetz and Grey as applied to claim 5 above, and further in view of Loveless et al. (U.S. Patent Publication No. 20140215752), hereinafter Loveless.
Regarding claim 6, Nemetz in view of Grey teaches the dust extraction device according to claim 5, but it does not teach that the actuating axis of the actuating element and a movement axis of the impact element are parallel.
However, Loveless teaches the concept of a structure for a filter-impacting element (handle 42) wherein the actuating element and impact element share an axis (handle is both actuating element and impact element, see Loveless paragraph [0025], fig. 7, and fig. 8). 
It would have been obvious to a person having ordinary skill in the art to combine the teaching of a possible structure for a filter-cleaning impact element of Loveless with the device of Nemetz and Grey, as Gray teaches the use of an impact device with a plunger biased into contact with a protrusion but does not teach a structure for it (see Grey col. 4 lines 13-22). Loveless provides such structure.

Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed April 19th, 2021, with respect to the requirement for an election of species have been fully considered and are persuasive.  The requirement for an election of species has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Batres et al (U.S. Patent Publication No. 20160016270) and Yoshikane (U.S. Patent Publication No. 20200198024), each disclosing dust extraction devices for hand-held power tools with filter-cleaning means; and Brewster (U.S. Patent Publication No. 20130213683), disclosing a dust extraction devices for hand-held power tools without filter cleaning means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723